Citation Nr: 1503473	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from November 1985 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned separate 10 percent ratings, effective February 22, 2010, the date of claim.

In November 2013, the Board remanded the claims for a videoconference hearing.  In December 2014, a report of contact shows that the Veteran was notified of the date and time of the scheduled hearing.  The Veteran failed to appear for the scheduled hearing and he has not provided an explanation for his absence or requested that such hearing be rescheduled.  As such, his request for such hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704.

Additionally, the Veteran's private attorney withdrew representation in August 2014.  The attorney certified that a copy of the motion was mailed to the Veteran, in compliance with 38 C.F.R. § 20.608(b)(2) (2014).  As the Veteran has not obtained new representation, the Board considers the Veteran to be self-represented in this matter. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.  

2.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2014).

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service and post-service treatment records have been associated with his claims file.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him a VA examination in support of his claims in April 2010.  The Board finds that this examination report is adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion expressed considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Higher Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's appeal arises from his disagreement with his initial disability ratings assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected neuropathy disorder has been more severe than at other stages.  Id.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The record reflects that service connection for right lower extremity and left lower extremity peripheral neuropathy was granted by the April 2010 rating decision.  After a review of the record, the Board finds that the evidence does not support a higher rating for either lower extremity peripheral neuropathy.

The Veteran underwent a VA examination in April 2010.  In that examination,  the Veteran complained of intermittent numbness and paresthesia in his bilateral lower extremities.  He described mild effects on usual daily activities such as shopping and exercising.  Upon physical examination, the examiner found normal muscle strength, motor function, sensory function, and gait.  The Veteran had no muscle atrophy or loss of tone.  He had decreased right and left ankle reflexes.  Additionally, paralysis and neuralgia were absent, but neuritis was present.  The examiner found symptoms of nerve irritation of the bilateral lower extremities caused by nerve damage and irritation from herniated discs in the lumbar area.  Notably, the examiner found no significant effects on employment. 

VA treatment records from December 2010 revealed an electromyogram/nerve conduction (EMG/NC) study failed to show evidence of radiculopathy or neuropathy.  Physical examination revealed decreased sensation to light touch.  Deep tendon reflexes were diminished with a normal gait.  

Thus, while there have been some occasions on which clinical examination has shown decreased sensation to light touch, and occasions in which the Veteran has reported lower extremity numbness and tingling, none of these indicate that the decreased sensation, numbness, or tingling rise to a degree as to contemplate moderate incomplete paralysis of the sciatic nerve.  The Veteran has not indicated his gait is abnormal, and indeed the April 2010 VA examination report and the December 2010 treatment record confirmed, that the Veteran's gait was normal.  

Based on this evidence, the Board finds that the criteria for an initial disability rating higher than 10 percent for peripheral neuropathy of the right and left lower extremities are therefore not met at any time during the appeal; and a staged rating is in turn not warranted.  Fenderson.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims for entitlement to ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are denied.




III.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The evidence shows that the Veteran's disability results in mild incomplete paralysis of his bilateral lower extremity.  These symptoms are contemplated under the applicable rating criteria for the Veteran's service-connected disabilities.  Notably, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise. As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.

Finally, as there is no indication that the Veteran has been rendered unemployable by reason of his peripheral neuropathy of the bilateral lower extremity, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


